Filed 1/19/05 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2005 ND 4









In the Interest of N.B., a Child



Heather Pautz, 		Petitioner and Appellee



v.



N.B., M.S., Mother, 

P.B., Father of 

the above-named child, 		Respondents



M.S., Mother, 		Respondent and Appellant









No. 20040229







Appeal from the Juvenile Court of Barnes County, Southeast Judicial District, the Honorable John T. Paulson, Judge.



AFFIRMED.



Per Curiam.



Robin Huseby, State’s Attorney, Courthouse, Room 301, 230 Fourth Street NW, Valley City, N.D. 58072, for petitioner and appellee; submitted on brief.



M.S., pro se, respondent and appellant; submitted on brief.

Pautz v. N.B.

No. 20040229



Per Curiam.

[¶1]	A mother (“M.S.”) appeals a juvenile court order denying a change in an earlier order that placed her daughter with Barnes County Social Services.  We summarily affirm the juvenile court order under N.D.R.App.P. 35.1(a)(1).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner